Mr. Justice Fairchild delivered the opinion of the Court. Arledge sold to Rooks a piece of land, for which three notes were given. Two had been paid, and as the time of payment of the last note approached, Rooks called upon Arledge, expressed a wish to pay the note, and demanded his note and a deed for the land. Rooks calls the offer offmoney a tender, and Arledge denies that it was sufficient as atender, but this enquiry is immaterial, for Arledge refused to receive the money with the required condition of executing the deed, although he offered to give up Rooks his note, and receive the money. The only question in the case, is, whose duty was it to prepare and tender the conveyance, which Arledge’s bond for title provided to be made upon payment of the price of the land. The English practice is, that the purchaser must, in, all .cases prepare the deed, though when the vendor proceeds in affir-mance of the contract, he must offer to execute a deed. 1 Sug. Vend., ch. 4, sec. 4, * 58, 64, 65. And this may be the rule in some of the States, as seems to have been held in Alabama in Wade vs. Killough, 5 Stew & Port. 461. But in many of the States, the contrary rule has been adopted. - Ghittyon Contracts 9, Am. Ed. 317, note 2 ; 1 Sudg.Vend. p. 308, 61 note (1); Buckmaster vs. Grundy, 1 Scam. 314; Perry vs. Rice, 10 Texas 373; Standefer vs. Davis, 13 S. & M. 52; Tenney vs. Ashley, 15 Pick. 552; Sweetzer vs. Hammell, 3 Serg. & Rawle 230; Fuller vs. Hubbard, 6 Cow. 17. This question was left open by this court in Smith vs. Henry, 2 Eng. 207. Although, upon principle, we might prefer that the party, who moves to obtain the performance of the other party to a contract, should tender a conveyance, yet considering the simplicity of our. titles, we are willing to follow the general current of the American decisions. According to these authorities Arledge should have complied with Rooks’ demand in giving the deed as demanded. Lot the decree be affirmed.